Opinion by
Walker, A. S., J.
§ 944. Community property; suit for, by surviving wife. A ‘married woman owned in her separate right a •tract of land. Her husband sold timber off this land to the owner of a' saw mill, taking the obligation of the purchaser for so many dollars to be paid in lumbor. The husband was the payee in the obligation. After the death of the husband, the wife brought suit in her own right upon the obligation, claiming that the debt was her separate property. Held, 1. Under the law, as announced by our supreme court, the obligation was community property. [De Blane v. Lynch, 23 Tex. 25; White v. Lynch, 26 Tex. 195; Carr v. Tucker, 42 Tex. 337.] 2. Upon the death of the husband, the legal title to his half interest in the community vested in his heirs. [Yancy v. Batte, 48 Tex. 46; Johnson v. Harrison, 48 Tex. 257; Veramendi v. Hutchins, 48 Tex. 531.] 3. The .right to sue for community .property, after the death of the husband, is 1, in the administrator, if any; 2, in the widow-on showing compliance with community property law by filing bond and inventory; or 3, by showing no administration and no need for-one in‘absence of debts, or from lapse of time, in which cases the heirs would be allowed to sue.
Affirmed.